Citation Nr: 1227530	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  11-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, adjustment disorder with mixed anxiety, and depression, as secondary to the service-connected left shoulder disability. 


ATTORNEY FOR THE BOARD

B. Paugh, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the Veteran specifically seeks secondary service connection for a mood disorder, and such was adjudicated by the RO, the evidence of record contains diagnoses of mood disorder, adjustment disorder with mixed anxiety, and depression.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the issue on appeal has been recharacterized as stated on the first page of this decision to encompass all currently diagnosed acquired psychiatric disorders.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

In August 1983, the Veteran was awarded service connection for his left shoulder disability at a 20 percent rating.  In June 2009, the Veteran filed a claim for service connection for a mood disorder, as secondary to his service-connected left shoulder disability.  Specifically, the Veteran contends that the medical evidence from his private psychological treatment supports that his mood disorder is secondary to his service-connected shoulder disability.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Initially, there is an indication that there are outstanding mental health treatment records that may be pertinent to the Veteran's claim.  In particular, current VA records dated from November 2008 through January 2010 contain diagnoses of depressive disorder and major depressive disorder.  However, the treatment records associated with these diagnoses are absent from the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (stating that VA records are considered to be in the constructive possession of VA adjudicators, and a remand is necessary if such records may have an impact on the adjudication of a claim).  In addition, a letter dated in January 2010 submitted by a private licensed psychological associate (LPA), indicates that she has been treating the Veteran for his psychiatric symptomatology since May 2009; however, the evidence of record only contains an evaluation and treatment note summary dated January 2010 and an evaluation dated June 2009.  Treatment records of the Veteran pertaining to his private psychiatric treatment are absent from the claims file.  As such, upon remand, the RO should obtain and associate with the claims file any outstanding VA and private treatment records pertaining to the Veteran's psychiatric diagnoses.  If any such records are unavailable, the Veteran should be notified and allowed an opportunity to provide them.

Second, the Board finds that additional medical development is needed in this case.  Currently, the claims file includes multiple medical opinions regarding whether the Veteran's current psychiatric disorders are related to his service-connected left shoulder disability.  After reviewing these opinions, however, the Board finds that the medical opinions currently of record are inadequate to decide the Veteran's claims.  Specifically, the Veteran submitted private evaluations and treatment summaries dated in June 2009 and January 2010, at which time his treating LPA diagnosed the Veteran with a mood disorder due to the Veteran's shoulder injury; however, the LPA did not provide a medical basis or a detailed rationale for her opinion.  In addition, in September 2009, the Veteran was provided a VA examination to assess the etiology of the Veteran's psychiatric disorders.  Following a clinical examination, and review of the claims file, the VA examiner diagnosed the Veteran with an adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that it is less likely than not that the Veteran's current adjustment disorder is caused by or permanently aggravated by his service-connected left shoulder disability; however, the VA examiner did not provide a medical basis or a detailed rationale for his opinion. 

The June 2009 and January 2010 private medical opinions and the September 2009 VA opinion are inadequate to decide the Veteran's claim as they are not supported by a medical rationale.  See generally, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Moreover, the Board finds the September 2009 VA opinion to be flawed because it does not take into account or discuss the favorable private opinion of record; thus, the September 2009 VA opinion does not constitute a detailed and comprehensive analysis of all of the medical evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

In light of the foregoing, the Board finds that additional medical development is needed.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Given that the medical opinions and supporting clinical data of record are inadequate with which to decide the Veteran's claim, the Board finds that an addendum to the September 2009 VA medical opinion must be obtained so the September 2009 VA examiner can consider all of the evidence of record and provide a rationale for his medical opinion with regard to secondary service connection.  If the September 2009 examiner is not available or if deemed necessary, the Veteran must be provided with a new VA examination to determine the nature and etiology of the Veteran's current mental health disorders.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action: 

1. Request the Veteran to identify any outstanding treatment records since separation from service for any mental health symptoms; and to complete an authorization (VA Form 21-4142) for each non-VA provider.  After allowing a reasonable period for response and after obtaining any necessary authorizations, request copies of any identified, outstanding records pertaining to the Veteran's psychiatric diagnoses and associate any records obtained with the claims file.  All requests and all responses for the above described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Any such determination must be documented in the claims file.  If any records cannot be obtained, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any such records.

2. Thereafter, the claims folder should be returned to the September 2009 VA examiner for an addendum opinion.  If any further testing or diagnostic studies are necessary prior to offering an opinion, they should be completed.  If the September 2009 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his psychiatric disorders.  All necessary tests and studies should then be conducted.  After a comprehensive review of the claims file and review of this Remand, the examiner should respond to the following questions:

(a)  Identify any current psychiatric disorder and state 
the diagnosis.  

(b)  Is it at least as likely as not  that the Veteran's 
currently diagnosed acquired psychiatric disorders, to include mood disorder, adjustment disorder with mixed anxiety, and depression are caused by or a result of his service-connected shoulder disability?

(c)  Is it at least as likely as not that the Veteran's 
currently diagnosed acquired psychiatric disorders were aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected shoulder disability?

(d)  If so, to the extent possible, please identify the 
baseline level of the Veteran's acquired psychiatric disorders prior to aggravation and the permanent, measurable increase in the severity of such disorders.

(e)  Is it as least likely as not that any currently
diagnosed psychiatric disorder is otherwise related to the Veteran's military service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion offered by the examiner must be accompanied by a complete rationale.  In providing the opinion, the examiner shall consider the Veteran's lay statements regarding the progression of the disorder and medical evidence of record, and reconcile any additional opinions of record or any contradictory evidence regarding the above.  

If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

3. Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4. After completing any further development as may be indicated, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include mood disorder, adjustment disorder with mixed anxiety, and depression, to include as secondary to the service-connected left shoulder disability, based on all lay and medical evidence of record.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, if any, which addresses all relevant law and all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this remand is to ensure compliance with due process considerations and to obtain information and/or evidence which may be dispositive of the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 371-73 (1999).  Furthermore, the Veteran is hereby placed on notice that his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See 38 C.F.R. §§ 3.158, 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


